Citation Nr: 1824792	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  10-08 272A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for traumatic brain injury (TBI) with memory loss.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities from July 20, 2005 through August 18, 2008 and from October 1, 2008 through January 10, 2010.

3.  Entitlement to a TDIU from August 18, 2008 through September 30, 2008 and since January 11, 2010.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to July 2005.  He received the Army Commendation Medal.

These matters come before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In that decision, the RO granted service connection for TBI with memory loss and assigned an initial 10 percent disability rating, from July 20, 2005.

The Veteran requested a Board hearing before a Veterans Law Judge on his March 2010 substantive appeal (VA Form 9).  He withdrew his Board hearing request in September 2013 (see a September 2013 letter from the Veteran).

In January 2015, the Board expanded the Veteran's appeal to include the inferred issue of entitlement to a TDIU due to service-connected disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded the TDIU issue, as well the appeal for a higher initial rating for TBI with memory loss, for further development.

Regarding characterization of the issues on appeal, the agency of original jurisdiction (AOJ) has awarded a total (100 percent) rating for posttraumatic stress disorder (PTSD) during the periods from August 18, 2008 through September 30, 2008 and since January 11, 2010.  As explained below, the claim for a TDIU during the periods from August 18, 2008 through September 30, 2008 and since January 11, 2010 is rendered moot by the grant of a 100 percent rating for PTSD during those periods.  Hence, the issue of entitlement to a TDIU from August 18, 2008 through September 30, 2008 and since January 11, 2010 is being dismissed.  The issue of entitlement to a TDIU from July 20, 2005 through August 18, 2008 and from October 1, 2008 through January 10, 2010 is being remanded for additional development.  Hence, the TDIU issue has been bifurcated, as set forth on the title page.  See Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (bifurcation of a claim generally is within VA's discretion).

As a final preliminary matter, the Board points out that, as noted in the January 2015 remand, the Veteran's representative raised the issue of whether there was clear and unmistakable error in the assignment of the effective date for a 100 percent rating for PTSD in a November 2014 Written Brief Presentation.  However, as this matter has not yet been adjudicated by the AOJ, the Board does not have jurisdiction over it, and it must again must referred to the AOJ for appropriate action, to include informing the Veteran and his representative that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms.  See 38 C.F.R. § 19.9 (b) (2017).  See also 38 C.F.R. § 3.150 (a) (2017) (providing for furnishing of appropriate application form upon request for VA benefits); 38 C.F.R. §§ 3.160 and 20.201 (2017) (requiring that claims and notices of disagreement be filed on standard forms).

The issues of entitlement to a higher initial rating for TBI with memory loss and entitlement to a TDIU from July 20, 2005 through August 18, 2008 and from October 1, 2008 through January 10, 2010 are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

As a total (100 percent) rating for PTSD has been awarded for the periods from August 18, 2008 through September 30, 2008 and since January 11, 2010, the issue of entitlement to a TDIU during these periods is rendered moot.



CONCLUSION OF LAW

The question of whether the Veteran is entitled to a TDIU during the periods from August 18, 2008 through September 30, 2008 and since January 11, 2010 is rendered moot by the award of a total (100 percent) rating for PTSD during these periods, leaving no question of law or fact to decide regarding the TDIU issue during these periods.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.14, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

A TDIU may be assigned "where the schedular rating is less than total" and the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16 (a).

In this case, the AOJ has awarded a total (100 percent) rating for PTSD during the periods from August 18, 2008 through September 30, 2008 and since January 11, 2010 (see December 2010 and June 2012 rating decisions).  Hence, there remains no time during these periods where the schedular rating is "less than total," as required for a TDIU.  See 38 C.F.R. § 4.16 (a).  

The Board is cognizant of the fact that the receipt of a 100 percent schedular disability rating for a service-connected disability or disabilities does not necessarily moot the issue of entitlement to a TDIU because a TDIU rating based on a single service-connected disability may still form the basis for assignment of special monthly compensation (SMC) pursuant to 38 U.S.C. § 1114 (s) (2012).  See Bradley v. Peake, 22 Vet. App. 280 (2008).  The 100 percent rating which has been awarded for PTSD during the periods from August 18, 2008 through September 30, 2008 and since January 11, 2010 specifically contemplates total unemployability (i.e., total occupational impairment) due to PTSD.  Under the facts presented in Bradley, there was no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293.  If the Veteran were to be awarded a TDIU ("total" rating) based on service-connected PTSD, even in part, for any time during the periods from August 18, 2008 through September 30, 2008 and since January 11, 2010, it would impermissibly result in the same disability being "counted twice" in the assignment of a total rating, as it would be rating the "total occupational impairment" twice.  See generally 38 C.F.R. § 4.14.  Hence, any occupational impairment caused by the Veteran's PTSD cannot be considered during the periods from August 18, 2008 through September 30, 2008 and since January 11, 2010 in determining whether he is entitled to a TDIU during these periods.

Aside from PTSD, service connection is in effect for chondromalacia of the right knee (rated 10 percent disabling), chondromalacia of the left knee (rated 10 percent disabling), chronic thoracolumbar strain (rated 10 percent disabling), tinnitus (rated 10 percent disabling), gastroesophageal reflux disease (rated 10 percent disabling), migraines (rated 10 percent disabling), TBI with memory loss (rated 10 percent disabling), and a healed right thumb fracture (rated noncompensable).  The Veteran has contended, and the evidence reflects, that aside from PTSD, he is unable to work due to a combination of his other service-connected disabilities (particularly the service-connected TBI, knee disabilities, and back disability).  Hence, the facts presented in this case are distinguishable from those in Bradley, because in this case it is the combination of the Veteran's service-connected disabilities other than PTSD that renders him unable to secure and follow substantially gainful employment, as opposed to any single service-connected disability other than PTSD.  Therefore, even if the Veteran were to be awarded a TDIU at any point during the periods from August 18, 2008 through September 30, 2008 and since January 11, 2010, it would be based upon a combination of service-connected disabilities and would not warrant the assignment of SMC pursuant to 38 U.S.C. § 1114 (s) as contemplated in Bradley.  See Bradley, 22 Vet. App. at 280.  In consideration thereof, the Board finds that the issue of entitlement to a TDIU from August 18, 2008 through September 30, 2008 and since January 11, 2010 must be dismissed as moot.


ORDER

The appeal, as to the issue of entitlement to a TDIU from August 18, 2008 through September 30, 2008 and since January 11, 2010, is dismissed.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (c), (d) (2017).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159 (c)(4).

In its January 2015 remand, the Board explained that the evidence indicated that the Veteran received relevant treatment at the VA Medical Center (VAMC) in North Chicago in approximately January 2010 and that the only complete treatment records from this facility in the claims file were dated from May to September 2008.  The claims file also included treatment records from the VAMC in Ann Arbor, Michigan (dated to August 2008) and the VAMC in Saginaw, Michigan (dated to September 2008).  There were some subsequent treatment records from the VAMC in North Chicago, Illinois in the file, but the records were incomplete.  Therefore, the Board instructed the AOJ to obtain all outstanding VA treatment records dated since September 2008.

Pursuant to the Board's remand, the AOJ obtained and associated with the claims file treatment records contained in the Saginaw Vista electronic records system and dated to April 2015.  Regardless, the claims file still contains only incomplete treatment records from the VAMC in North Chicago dated since September 2008 and it does not appear as if the AOJ attempted to obtain complete treatment records from this facility.  In addition, a July 2014 VA primary care outpatient note reflects that the Veteran was evaluated for various disabilities, including some TBI residuals, and that he was to receive follow up treatment in 12 months.  Thus, it appears that there are additional relevant VA treatment records that have not yet been obtained.  Hence, all outstanding VA treatment records should be secured upon remand.

Also, a January 2011 letter from M.S. Kane, PhD. indicates that the Veteran received relevant treatment at the Grand Rapids Vet Center.  Although there appear to be some records from this facility in the claims file, complete treatment records have not been obtained and a remand is also necessary to attempt to obtain any additional relevant private treatment records.  The Veteran will, therefore, also have another opportunity to complete the appropriate authorization so as to allow VA to obtain the relevant treatment records from Dr. Trippi and Dr. Kane that were identified in the January 2015 remand.

As for the remaining claim for a TDIU, the effective date of service connection for the Veteran's TBI with memory loss is July 20, 2005 (the day after his separation from service) and the evidence reflects that he has been unable to work due to service-connected disabilities for most of the period since his separation from service.  As the record currently stands, however, the percentage ratings for his service-connected disabilities do not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16 (a) at any time during the periods from July 20, 2005 through August 18, 2008 and from October 1, 2008 through January 10, 2010.  VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations, but the Board is prohibited from assigning a TDIU on this basis in the first instance without ensuring that the claim is referred to VA's Director of Compensation for consideration of an extraschedular rating under 38 C.F.R. § 4.16 (b).  Bowling v. Principi, 15 Vet. App. 1 (2001); 38 C.F.R. § 4.16 (b). 

Therefore, if after the AOJ readjudicates the issue of entitlement to a higher initial rating for TBI with memory loss, the percentage ratings for the Veteran's service-connected disabilities still do not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16 (a) for any period(s) from July 20, 2005 through August 18, 2008 and from October 1, 2008 through January 10, 2010, the case should be referred to VA's Director of Compensation for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16 (b) during any such period(s).

Lastly, there is conflicting information as to whether the Veteran has engaged in any brief gainful employment in the years following his separation from service.  Upon remand, the AOJ should request that the Veteran clarify his employment and earnings history, as such information would be helpful in adjudicating his remaining TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to report his employment history and earnings (to include starting and ending dates of any employment), especially for the periods from July 20, 2005 through August 18, 2008 and from October 1, 2008 through January 10, 2010.

2.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received treatment for a TBI and its residuals, to include the dates of any such treatment.

Ask the Veteran to complete an authorization for VA to obtain all records of his treatment for a TBI and its residuals from the Grand Rapids Vet Center, Dr. Trippi, Dr. Kane, and any other sufficiently identified private treatment provider from whom records have not already been obtained.  The AOJ shall attempt to obtain any relevant private treatment records for which a sufficient release is obtained.  All efforts to obtain these records must be documented in the file. 

If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e) (2017).

3.  Obtain and associate with the file all outstanding VA records of the Veteran's treatment, to specifically include:

(a)  all records contained in the Ann Arbor Vista electronic records system dated since April 2009;

(b)  all records contained in the Saginaw Vista electronic records system dated since April 2015;

(c)  all records from the VAMC in North Chicago, Illinois dated since September 2008; and

(d)  all such relevant records from any other sufficiently identified VA facility. 

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).

4.  After conducting any additional indicated development, readjudicate the issues on appeal.  If, after the issues are readjudicated, the percentage ratings for the Veteran's service-connected disabilities do not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) for any period(s) from July 20, 2005 through August 18, 2008 and from October 1, 2008 through January 10, 2010, refer the case to VA's Director of Compensation for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16 (b) during any such period(s).  The Director (or his designee) should issue a memorandum addressing whether the Veteran is entitled to a TDIU under 38 C.F.R. § 4.16 (b) at any pertinent point from July 20, 2005 through August 18, 2008 and from October 1, 2008 through January 10, 2010.  The memorandum should clearly provide a summary of the facts and law that were relied upon in making the decision and should include an explanation of the reasons and bases for the decision.

5.  If a full benefit sought on appeal remains denied, the AOJ should issue an appropriate supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


